 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 400 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2004 
Mr. Davis of Tennessee (for himself and Mr. Duncan) submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the United States flag flown over the United States Capitol should be lowered to half-mast one day each month in honor of the brave men and women from the United States who have lost their lives in military conflicts. 
 
Whereas more than 1,000,000 brave men and women from the United States have died in military conflicts from the time of the Revolutionary War through Operation Iraqi Freedom; 
Whereas the people of the United States mourn the loss of the brave men and women who have given their lives for this country; 
Whereas the United States has not forgotten the sacrifices that brave men and women have made to protect our Nation and our freedom; and 
Whereas paying tribute to the brave men and women from the United States who gave their lives for this Nation demonstrates the spirit of patriotism that is the foundation of our great country: Now, therefore, be it 
 
That it is the sense of the Congress that the United States flag flown over the United States Capitol should be lowered to half-mast one day each month in honor of the brave men and women from the United States who have lost their lives in military conflicts. 
 
